 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the hearing,the Employer reiterated its position that it wasa part of the multiemployer group. Accordingly,as the unitsought by the Petitioner is too limited in scope and thereforeinappropriate,we shall dismiss the petition.8[The Board dismissed the petition.]MemberBeeson tookno part inthe considerationof the aboveDecisionand Order.SSee Des MoinesPacking Company, 106 NLRB 206; Atlas StorageDivision,P & W AtlasIndustrialCenter, Inc., 100 NLRB 1443 at 1444;and Associated Shoe Industries of SoutheasternMassachusetts,Lac., etal.,81 NLRB 224 at 229.BILLBOARD PUBLISHING COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL NO. 8, CIO,Petitioner.Case No. 9-RC-2130.April 8, 1954ORDER DENYING MOTION FOR RECONSIDERATIONOn February 12, 1954,theBoard issued an unpublishedDecision and Order in the above-entitled proceeding, and there-afteronMarch 3, 1954,thePetitioner filed a motion forreconsideration of the said Decision.The original petition was dismissed on the ground that therequested unit of offset pressmen did not meet the Board'sminimum requirement of at least two employees.The Petitionerstates, in its motion,that the unitnow consistsof two full-time offset employees and therefore requests that the Boardfind the requested unit appropriate.Because in the original Decision the Board found the unitinappropriate,it found it unnecessary to resolve the contract-bar issue raised by the Intervenor(Cincinnati Printing Press-men and Assistants'Union No. 11).However, we find it unnec-essary to reconsider the issue now raised concerning theappropriateness of the unit,aswe hereafter find that theIntervenor's contract with the Employer is a bar to the pro-ceeding.As bearing on the issue of contract bar, the evidence dis-closes that it has been the practice for the Intervenor to nego-tiatecollective'-bargainingagreements with the CincinnatiPrinters League, an employer association,and thereafter tosecure the same terms and conditions from individual non-members such as the Employer.Following the execution of theagreement between the League and the Intervenoron,April 7,1950, the Employersigned a written instrument,towhich acopy of the League agreement was attached,stating that the108 NLRB No 44. THE DIAMOND MATCH COMPANY183Employer "hereby subscribes to the attached agreement andwage scales."'The League agreement,effective from January 1, 1950, untilJanuary 1,1951, containinga 60-dayautomatic renewal clause,was automatically renewed from year to year thereafter up toand including the present year 1954.Although that agreementspecifically covered all types of pressmen,it did not contain awage scale for offset pressmen.However, as the League agree-ment is a detailed bargaining agreement covering,so far asoffset pressmen are concerned,such subjects as vacations,holidays,overtime shift differentials,and grievance procedure,we find that the agreement substantially stabilizes labor rela-tions between the parties as to the offset pressmen,even thoughitleaves the wage provisions concerning this category forfuture negotiations.'As the Petitioner's request to representthe Employer's offset pressmen was made after the automaticrenewal date of the original agreement between the Intervenorand Employer,we find that that agreement as automaticallyrenewed constitutes a bar to this proceeding.[The Board denied the motion for reconsideration. ]Members Rodgers and Beeson took no part inthe considera-tion of the above Order Denying Motion for Reconsideration.1 Although the instrument signed by the Employer contains no specific employment pro-visions,its reference to the "attached agreement"is a sufficient incorporation by referenceof the terms of the existing agreement between the League and the Intervenor.See the Car-borundom Company, 78 NLRB 91, and Armour Company, 66 NLRB 209; cf. Bethlehem SteelCompany, 95 NLRB 1508.'See Radio Corporation of America, RCA Division, 107 NLRB 993, page 5; SpartanAircraft Company, 98 NLRB 75, and cases cited therein.THE DIAMOND MATCH COMPANYandLOCAL 191, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PetitionerTHE DIAMOND MATCH COMPANY, d/b/a THE NORWALKLUMBER COMPANYandLOCAL 191, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, Petitioner.Cases Nos.2-RC-6370 and 2-RC-6371. April 8, 1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed,'under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held1The petition in Case No. 2-RC- 6371 and other formal papers are hereby amended to showthe correct name of the Employer named therein.108 NLRB No. 46.